DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the submission of 12/16/2020, which has been entered. Claims 12-18 and 21-23 are currently pending.
Drawings
The examiner has accepted the drawing filed with this application as formal drawing.
Information Disclosure Statement
A corrected copy of the 1449 is attached. The reference (US 2016/0245390) was not initialed in the previous 1449 of 01/22/2021. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 18 are rejected under 35 U.S.C. 102(a1) as being anticipated by Mitsch (9,714,701). Mitsch discloses a bearing assembly for a drive train of a wind turbine, Comprising:
a low speed shaft (11);
a gearbox (col. 4, lines 25-28) inherently comprising a housing and gear assembly, wherein the gear assembly comprising at least one shaft (11) comprising a circumferential outer surface;
a bearing (17) secured around the circumferential outer surface of the shaft (11); and 
an elastomer support ((4) (see col. 4, line 4)) arranged on the outer surface of the shaft (11) (see fig. 9), the elastomer support constructed of as a two part (split) elastomer material.
Regarding claim 18, Mitsch clearly discloses that the elastomer support comprises lubricant passage holes (2) 
Claims 12, 13 and 18 are rejected under 35 U.S.C. 102(a1) as being anticipated by Isayama et al. (8,790,213). Isayama et al. discloses a bearing assembly for a drive train of a wind turbine generator (10), Comprising: 
a low-speed shaft (17);
a gearbox comprising a gearbox housing (11) and a gear assembly configured within the gearbox housing, the gear assembly comprising a plurality of gears each rotatably mounted to a respective pin shaft; and,
a generator (9) rotatably coupled to the gearbox (10) via a high-speed shaft (8); 

	Regarding claim 13, the elastomeric material includes resin material as a reinforce material (col. 6, lines 32-44 and col. 7, lines 24-25, lines see fig. 6)
Regarding claim 18, Isayama clearly disclose a lubricating hole (45).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Isayama et al. in view of Jacobson (4,867,889). Isayama et al. fails to disclose the reinforcement material comprises at least one fiber material. Jacobson discloses sliding bearing comprising a line (20) on the inner surface of the bearing shell (10), wherein the lining comprises a fiber material which is polymer fiber or carbon fiber (see col. 1 line 65 – .
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Isayama et al. in view of Jacobson as applied to claim 13 above, and further in view of Sonnen et al.  Isayama et al. is silent concerning one or more strands of the reinforcement material which include the fiber material is arranged at an angle with respect to the inner surface of the bearing. It is old and well known for the fibers of a bearing to be arranged at an angle with respective to the surface. However, Sonnen et al. discloses a rotating component including fiber reinforcements (F) that is oriented at an angle (MF1) (see fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the reinforcement material of Kramer so that the reinforcement material is oriented at angle with respective to the surface with respect to the surface in view of Sonnen et al. in order to rotational wear and to compensate and absorb loads in the rotational direction.
Regarding claim 16, note Sonnen et al. clearly discloses the angle of the reinforcement material is 90 degrees and less (see figs 4 and 5).
Regarding claim 17, note the one or more strand are arranged away from the centerline (see fig. 5).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer. Isayama et al. fails to disclose the one or more voids or through holes in the elastomer. It is old and well known in the art that elastomer when injected molded includes voids .
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsch in view of JP (2006-183768). Mitsch discloses that the elastomer support is secured to the inner surface of the bearing but not disclose that the elastomer support comprising at least in part of rubber and also comprises a generally arcuate shape. JP (2006-183768) discloses an elastomeric a bearing bush constructed from four arcuate shaped rubber bodies (10a-10b) (12a-12b) (see claim 1) and figs 1-3). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the elastomer support of Mitsch so as to be constructed from four arcuate shaped rubber bodies in view of P (2006-183768) in order to make it easier to dismantle and replace the elastomer support or parts thereof, and to reduce noise and friction during operation.
Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101.  The examiner can normally be reached on Mon-Thurs 5:30am to between 4:00pm and 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656